DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because many of the item numbers are illegible. The numbers appear to have been hand written and therefore many are difficult to read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 12-13 recite the broad recitation “an electrically driven vehicle”, and the claim also recites “in particular an electric bus or the like” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 2-12 and 14 depend from claims 1 and 13 and are rejected for the same reasons.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “by means of the contact unit” in claims 1 and 13 and 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Additionally, with respect to claim 8, the “alignment means” appears to invoke 112 6th and the corresponding structure for the alignment means for storing the charging contacts equates to the support rods and connecting hinges that provide the movement of the contact unit. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.






Claim(s) 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siemens AG [DE 102013201491]*.
*Note a copy of the above foreign document and translation has already been filed on record with the IDS filed on 08/19/2019 and therefore another copy is not being supplied. 
With respect to claim 13, Siemens discloses a method for forming an electrically conductive connection between a vehicle, in particular an electric bus or the like, and a charging station [see figures 1 and 2; vehicle 1 and charging station 2 via device 20], wherein electrical charging contacts (11, 37) of a contact unit (10, 31) are moved by means of the contact unit with respect to contact surfaces (32) of the vehicle and contact can be established between the charging contacts and the contact surfaces [electrical contacts 25 of device 20 are movable via 23 and 24 for connection with vehicle side contact surface 11], the contact unit having at least two charging contact supports (13, 39) disposed parallel to each other [the supports 24 are parallel to each other in the y plane and/or in the x plane], each having at least two charging contacts disposed thereon in parallel to each other [each support 24 has two contact 25, which are parallel to one another is the z plane and/or in the y plane], the charging contacts being moved from a retracted position for storing the charging contacts into a contact position for forming respective electrical contact pairs between the charging contacts and the contact surfaces [note  power lines 22 connected with 23 and 24], characterized in that equal contact forces of the charging contacts are exerted on the contact surfaces via the contact unit in the contact position [since the contact device is symmetrical the contact pressure for securing the electrical contacts is applied to both contact faces in an equal manner to both contact faces between 11 and 25].

With respect to claim 14, Siemens further discloses characterized in that the equal contact force of the charging contacts (11, 37) is exerted on the contact surfaces (32) when the contact surfaces are disposed in an inclined manner with respect to a horizontal plane (36) [as noted above the symmetrical shape of the contact unit results in equal contact forces, furthermore the conditions of the vector forces do not significantly change if the vehicle and/or charging station stand on an inclined to the horizontal plane since the shape of the contact unit is symmetrical; said another way, indeed the forces of the inclined position would be different than the flat positions between the contacts, the forces between the two contacts would be equal during normal contacts with respect to each other and then during the inclined positioned contact with respect to each other].

Allowable Subject Matter
Claims 1-12 would be allowable should the 112 issues detailed above be overcome.
The following is an examiner’s statement of reasons for allowable subject matter: 
With respect to claim 1, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “having at least two charging contacts disposed thereon, the charging contact supports being connected to each other via a parallel linkage (16, 42) of the contact unit having two connecting rods (17, 44) disposed in parallel and having two support rods (18, 41) disposed in parallel, each support rod being connected to the connecting rods in one of two parallel movement planes (24, 48) via connecting hinges (19, 43) which are spaced apart from each other and forming a parallelogram (25) with the connecting rods, characterized in that the connecting rods are connected to a base support (21, 46) of the contact unit via two support hinges (22, 45) spaced apart from each other in a support plane (23, 47) extending in parallel and centrically to the movement planes, each charging contact support being connected to the support rod via a rotary hinge (20, 40), the rotary hinges being orthogonally disposed with respect to the connecting hinges, each charging contact support mounting the charging contacts coaxially with respect to the axis of rotation.”
Claims 2-12 depend from claim 1 and would be allowable for the same reasons. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859